DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the 06/07/2022 Restriction Requirement, claims 1-6, 8, 10, 11, 13-16, 18-24, 26, 28, 29, 32-34, 36, 37, 39-41, 44, 46, 48, 54, 55, 57, 61, 63-65, 69, 79-81, 83, 86, and 108 were pending and subject to a restriction.
In the Applicant’s 08/03/2022 Reply, an election was made without traverse. 
Claims 1-6, 8, 10, 11, 13-16, 18-24, 26, 28, 29, 32-34, 36, 37, 39-41, 44, 46, 48, 54, 55, 57, 61, 63-65, 69, 79-81, 83, 86, and 108 remain pending.

Information Disclosure Statement
The information disclosure statement submitted 12/02/2021 and 05/05/2022 were properly filed in compliance with 37 CFR 1.97 and considered.

Remarks and Amendments
	Restriction was required under 35 U.S.C. 121 and 372 between Inventions I-IV:

    PNG
    media_image1.png
    336
    579
    media_image1.png
    Greyscale

	The Applicant elected without traverse Invention II, claims 14-16, 18-20, 22, 23, 26, 28, 29, 39-41, drawn to a method for treating mature T cell lymphoma in a subject comprising administering anti-CD30 antibody drug conjugate in combination with CHP chemotherapy and prophylactically administering GSF. On reconsideration, the restriction is withdrawn over Invention III, claims 21 and 24, which is hereby rejoined.
	Claims 1-6, 8, 10, 11, 13, 32-34, 36, 37, 44, 46, 48, 54, 55, 57, 61, 63-65, 69, 79-81, 83, 86, and 108 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Rejections
35 U.S.C. 103:  A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 14-16, 18-24, 26, 28, 29, and 39-41 is/are rejected under 35 U.S.C. 103 as being unpatentable over (1) Fanale, et al., Journal of Clinical Oncology, 32:3137 (2014; cited in 12/02/2021 IDS); (2) Clinical Trial NCT01777152 (https://clinicaltrials.gov/ct2/history/NCT01777
152?A=26&B=26&C=merged#StudyPageTop (December 2014 update)); (3) Renwick, et al., Biodrugs, 23:175 (2009; cited in 12/02/2021 IDS); (4) FDA, Adcetris, HIGHLIGHTS OF PRESCRIBING INFORMATION (2014; cited in 05/05/2022 IDS). 
Fanale explains that treating T cell lymphoma with the combination of 1.8 mg/kg brentuximab vedotin (anti CD30 antibody drug conjugate) and standard-dose CHP for six cycles (1x/3wks) exhibits substantial antitumor activity. (Abstract). Fanale reports neutropenia as the most commonly observed serious adverse event resulting from the treatment. (Abstract; pp. 3140, 3141). Clinical Trial NCT01777152, the subject of Fanale, indicates administration of cyclophosphamide at 750 mg/m2, doxorubicin at 50 mg/m2, and prednisone at 100 mg on days 1 to 5 of a 21 day cycle. (p. 6, Arms and Interventions).
Fanale differs from the presently claimed methods, because it fails to teach administration of a granulopoiesis stimulating factor in addition to combination therapy. However, primary prophylaxis with granulocyte-colony stimulating factor (G-CSF) was already well known to reduce the incidence of neutropenia occurring during chemotherapy. For example, Renwick describes neutropenia as a toxicity of chemotherapy that is mitigated through stimulation of neutrophil production by G-CSF. (Abstract). Renwick asserts that clinical trials and meta-analyses establish that primary prophylaxis with G-CSF beginning in the first cycle of chemotherapy reduces the incidence of neutropenia (Id.) with as little as 5 Ug/kg/d (pp. 179, 180). Furthermore, the 2014 FDA prescribing information for brentuximab vedotin recommends G-CSF prophylaxis to mitigate potential incidence of neutropenia, indicated as the most common adverse reaction. (p. 1, Warnings and Precautions, Adverse Reactions; p. 4, 2.2 Dose Modification). 
Fanale recognizes neutropenia as a common serious adverse event in treating T cell lymphoma with brentuximab vedotin and CHP. It is obvious, as in claims 14, 18-23, 26, 28, 29, 39, and 40, to administer G-CSF prophylaxis to mitigate the incidence of neutropenia associated with brentuximab vedotin and CHP, based on the recognition that G-CSF reduces the incidence of neutropenia, as indicated by Renwick and the FDA. Optimization of variables such as the administration time claims 15, 16, and 24 represents well understood, routine, and conventional practice in treating cancer, and this type of optimization is obvious absent evidence demonstrating unexpected results. 

Objections
Claims 20 and 39 are objected to under 37 CFR 1.75 as being a substantial duplicates. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
Claims 1-6, 8, 10, 11, 13-16, 18-24, 26, 28, 29, 32-34, 36, 37, 39-41, 44, 46, 48, 54, 55, 57, 61, 63-65, 69, 79-81, 83, 86, and 108 are pending.
Claims 14-16, 18-24, 26, 28, 29, and 39-41 are rejected.
Claims 1-6, 8, 10, 11, 13, 32-34, 36, 37, 44, 46, 48, 54, 55, 57, 61, 63-65, 69, 79-81, 83, 86, and 108 are withdrawn.
Claims 20 and 39 are objected to.
Questions about this Office Action may be directed toward Examiner Michael Barker at 571.272.0303. If, however, attempts to reach Mr. Barker are not successful, the Examiner's supervisor, Terry McKelvey, may be reached at 571.272.0775.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/
interviewpractice.


/MICHAEL BARKER/
Primary Examiner, Art Unit 1655